Citation Nr: 0526546	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  95-12 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for right total knee 
arthroplasty, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
January 1976 and from July 1980 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 20 percent evaluation for 
postoperative residuals, degenerative arthritis of the right 
knee with chondromalacia and medial meniscectomy.  

During the appeal period, the veteran has been assigned a 
30 percent evaluation as of the date of the veteran's claim 
for increase.  He has also been granted temporary total 
evaluations under the provisions of 38 C.F.R. § 4.30 and 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  The service-
connected disability has been reclassified as right total 
knee arthroplasty.   

In July 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The case has been remanded multiple times for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

The right total knee arthroplasty is manifested by constant 
pain with any movement, moderately significant atrophy of the 
quadriceps and hamstrings, difficulty with walking, standing, 
climbing or engaging in other activities of day-to-day life.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for right total knee 
arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by way the multiple supplemental statements of the 
case issued addressing the increased rating for the claim.  
For example, in the October 1999 and June 2000 supplemental 
statements of the case, the RO provided the criteria 
necessary to establish the 60 percent evaluation.  This 
informed the veteran that in order to warrant the next higher 
evaluation, he needed to show that he had symptoms that were 
more severe.  Additionally, it is clear that the veteran is 
aware of the evidence necessary to substantiate his claim, as 
he has continued to assert that his disability is worse than 
the 30 percent evaluation contemplates.  Thus, any failure by 
VA to issue a separate letter providing him with the evidence 
necessary to substantiate the claim has been cured because of 
actual notice.  

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on his behalf, in a July 2002 
supplemental statement of the case, the RO provided the 
veteran with the provisions of 38 U.S.C.A. § 3.159, which 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  It also told him that he could obtain 
private records himself and submit them to VA.  Finally, it 
told him of VA's duty to ask him to submit any evidence in 
his possession that pertained to the claim.  Additionally, 
this claim has been on appeal since 1994.  The veteran has 
submitted private medical records himself and has provided VA 
with permission to obtain private medical records.  He has 
informed VA of having received treatment from VA for his 
right knee disability.  Thus, the veteran has actual 
knowledge that VA must get any VA records that he identifies, 
that he can receive assistance from VA to obtain private 
medical records, and that he can submit private medical 
records himself.  Thus, any failure by VA to issue a letter 
specifically addressing VA's duties (as opposed to including 
the applicable regulation in a supplemental statement of the 
case), has been cured based upon the veteran's actual 
knowledge.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the enactment of 
the VCAA.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the veteran has the right to 
VCAA-compliant notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the subsequent notices provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He was 
provided an opportunity to submit additional evidence with 
each supplemental statement of the case.  Thus, the Board 
finds that the actions taken by VA have essentially cured the 
error in the timing of the notice.  Further, it finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from 1993 to 2005.  VA has obtained private 
medical records, and the veteran has submitted private 
medical records.  Additionally, the veteran has been provided 
with multiple examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5055, following a knee replacement (prosthesis), a 100 
percent evaluation is assigned.  Subsequently, a 60 percent 
evaluation is warranted when there are chronic residuals 
consisting of severe painful motion or severe weakness in the 
affected extremity.  Id.  A minimum of a 30 percent 
evaluation is warranted when there are intermediate degrees 
of residuals weakness, pain or limitation of motion, which is 
to be rated by analogy to Diagnostic Codes 5256, 5261, or 
5262.  Id. 

Under Diagnostic Code 5256, extremely unfavorable ankylosis 
of the knee is evaluated at 60 percent if in flexion at an 
angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2003).  If in flexion between 20 and 45 degrees, 
the evaluation is 50 percent. Ibid. If in flexion between 10 
and 20 degrees, the evaluation is 40 percent.  Id.  Ankylosis 
in a favorable angle in full extension or in slight flexion 
between 0 degrees and 10 degrees.  Id.  

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004). 

Under Diagnostic Code 5260, flexion of the leg limited to 
60 degrees warrants a noncompensable evaluation; flexion 
limited to 45 degrees warrants a 10 percent evaluation; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).

Under Diagnostic Code 5262, nonunion of the tibia and fibula 
with loose motion and requiring a brace warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation; with moderate 
knee or ankle disability, a 20 percent evaluation is 
warranted; and with slight knee or ankle disability, a 10 
percent evaluation is warranted.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran has been assigned 
100 percent evaluations during the appeal period under the 
provisions of 38 C.F.R. § 4.30 and 38 C.F.R. § 4.71a., 
Diagnostic Code 5055.  Those evaluations are not at issue, as 
that is the maximum evaluation that the veteran can obtain 
for the service-connected right knee, and a higher evaluation 
is not available.  Thus, its discussion below relates only to 
those periods where the veteran was not in receipt of a 
100 percent evaluation.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 60 percent 
evaluation for right total knee arthroplasty.  The veteran 
suffers from chronic knee pain.  He has difficulty walking 
and uses assistive devices to help him walk.  The veteran is 
unable to play any sports and has difficulty climbing steps.  
He has been noted to have "moderately significant atrophy of 
the quadriceps and hamstrings," which indicates significant 
lack of use of the right knee.  Examiners have stated he has 
easy fatigability and incoordination associated with the 
right knee.  Although his range of motion remains only 
moderately limited, the functional loss and pain that he 
experiences are analogous to that normally associated with a 
more severe condition.  The undersigned finds the veteran's 
testimony at the July 2005 hearing as to his functional 
limitations and his pain level to be credible, and that the 
conclusion is supported by the fact that his knee disability 
is severe.  He has undergone multiple knee surgeries, which 
also is indicative of a severe disability.  

An evaluation in excess of 60 percent is not available under 
Diagnostic Codes 5055, 5256, 5261, or 5252.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262.  The 
100 percent evaluation under Diagnostic Code 5055 is assigned 
only for the one-year period following implantation of a 
prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995); however, 
the analysis in DeLuca does not assist the veteran, as he is 
receiving the maximum disability evaluation for the knee.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly 
holding that once a particular joint is evaluated at the 
maximum level in terms of limitation of motion, there can be 
no additional disability due to pain).

The veteran testified at the July 2005 hearing that the scar 
on his knee is sensitive.  Thus, it must be determined 
whether the veteran warrants a separate evaluation for the 
scar.  During the pendency of this appeal, changes were made 
in August 2002 to the Schedule for Rating Disabilities for 
skin disorders.  However, here, the changes made were not 
substantive in regard to the facts in this case.  

Each time the veteran has been examined since the knee 
replacement surgery, no examiner has stated that there are 
any symptoms related to the scar.  In fact, each time, the 
examiner has stated that it is well healed and nontender.  
Based on the clinical findings by medical professionals, the 
preponderance of the evidence is against a finding that a 
separate, compensable evaluation for the scar is warranted, 
whether the prior or the amended criteria were applied.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001) 
(A 10 percent disability evaluation is warranted for a 
superficial scar which is poorly nourished and has repeated 
ulcerations, which is tender and painful on objective 
demonstration, or limits the function of the body part 
affected); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2004) (A 10 percent disability evaluation is warranted 
for a scar which is superficial and unstable, superficial and 
painful on examination, or one which limits the part 
affected).

For the reasons stated above, the Board finds that a 
60 percent evaluation is warranted for right total knee 
arthroplasty.


ORDER

A 60 percent evaluation for right total knee arthroplasty is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits. 



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


